DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          KHALIL J. GASKIN,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D 20-1557

                            [October 15, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby,
Judge; L.T. Case No. 562013CF003488A, 562013CF001093B.

   Khalil J. Gaskin, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.